67 F.3d 303
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.David P. BLADDICK, Appellant,v.McDONNELL DOUGLAS CORPORATION, Appellee.
No. 95-1184
United States Court of Appeals,Eighth Circuit.
Submitted:  Sept. 12, 1995Filed:  Sept. 20, 1995

Before FAGG, Circuit Judge, FLOYD R. GIBSON and HENLEY, Senior Circuit Judges.
PER CURIAM.


1
David P. Bladdick appeals the district court's grant of summary judgment to Bladdick's former employer, McDonnell Douglas Corporation, in Bladdick's employment discrimination lawsuit based on his age.  Having carefully considered the record, and assuming Bladdick established the elements of a prima facie case, we agree with the district court's analysis that Bladdick failed to present any evidence tending to show that McDonnell Douglas Corporation's articulated reasons for Bladdick's layoff during a legitimate reduction of force were a pretext for age discrimination.  See Hutson v. McDonnell Douglas Corp., No. 95-1236, 1995 WL 500329 (8th Cir.  Aug. 24, 1995).


2
Accordingly, we conclude the district court correctly granted summary judgment, and we affirm without further discussion.  See 8th Cir.  R. 47B.